Title: To George Washington from Brigadier General John Sullivan, 25 June 1776
From: Sullivan, John
To: Washington, George

 

Dear General
[Île aux Noix, Quebec] June 25th 1776

This morning at Day break I rece’d your Excellencys favour of the 16 Instant—am Extremely mortified to find that Every thing here has Turned out Contrary to my Expectations & your Excellencys wishes This was not owing to my being Deceived with Respect to the Enemy on the ground at the time I wrote but to the Sudden arrival of Such a number under General Burgoyne the night before the battle of Three Rivers of which I have given a full & perfect account in former Letters—I am Conscious of having Done Every thing in my power to gain the ground our Troops had Lost & to Secure the Retreat of the Army when I found our point could not be carried I Imagine that General Schuyler forgot to Inclose the Return as I think it went from me at the time but I am not Clear whether it did not go in a Separate Letter I Dare Say it has Reached you before this I now Enclose another which wish Safe to hand & hope to have a more Compleat & perfect one in a few Days which I Shall forward to your Excellency.
I am well Convinced of the Necessity of a good understanding being kept up Among the officers of the Army This has been remarkably the Case Since my arrival I have not Seen an Instance to the Contrary Except Some few Reflections which Seemed to take place between the Northern & Southern Troops which I hope I have Sufficiently Cured by calling upon the officers of Every Corps & requesting them to Surpress a Thing which if Continued must weaken if not Destroy the Army they all agreed to Join heartily in putting an End to this Dangerous behaviour among the troops which I am Convinced they did as I have heard nothing of it Since & find that Harmony takes place among the troops in a Surprizing manner in all our Difficulties there Seemed a unanimity of Sentiment among all the officers—Indeed I have not known the Least Dispute among them the unfortunate General Thompson the Baron de Woedkle & Myself were at Sorell Never did greater harmony and friendships Exist General Arnold was at montreal & kept up the most friendly Intercourse & Correspondence with us & we with him it is true I thought the keeping Colo. De Haas from Sorell was wrong but only Supposed it an Error in Judgment as I did that

of his keeping the forces in too great numbers at the post up Country Th⟨is⟩ I communicated to him in the most friendly manner which he Accounted for in a way that Convinced me that he Acted not without Some foundation Though I Think it would have been better had it not been Done—assure yourself my Dear General that I will Exert myself in Cultivating Harmony & friendship among both officers & Soldiers in the Army & That I am with the most profound Respect your Excellenceys most Devoted Humble Servant

Jno. Sullivan


P.S: The Brigade major & adjutant of the Day have this moment informed me that while they were parading the main Guard four men Dropd Down under Arms & appeared Like Dead men. I am almost Distracted with the thought of Loosing So many men as Daily go off by Sickness I Shall to Day remove from this Infectious place to Isle Le Mott which I Should have done before now had not too many of our Batteaus gon forward with the Sick to Crown point. Yr Excys most obedt Servt


J. Sullivan
